DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 4,717,207)
Re claim 16 and 22, Kubota et al. teach an arrangement for controlling brakes, of a vehicle when working on a slope, comprising one or more frame parts and a moving means, the arrangement comprising a control system (8) and a measuring apparatus (602)for the vehicle, wherein:  said measuring apparatus (602) is configured to measure the torque value of the vehicle and in which: said control system (8) is configured to measure the tilt angle of the vehicle in relation to a gravitational vector (Step 106 - Col. 7, lines 23-30), to define a predetermined calculatory torque value based on the said tilt angle of the vehicle and on the weight of the vehicle and/or the weight of the load of the vehicle (T01’ - Steps 107-108 – Col 7, lines 30-44), to detect a driver's control action for starting the moving of the vehicle, keeping the brakes of the vehicle applied, and releasing the brakes of the vehicle when said measured torque value exceeds said predetermined calculatory torque value (Step 111 – Column 7, lines 58-68).
Kubota et al. do not teach wherein the vehicle is a forestry machine.  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Kubota et al. to a forestry machine in order to avoid backward movement or sudden starting by providing smoother movement of a forestry machine on a slope.

Re claims 17 and 23, Kubota et al. as modified teach wherein at least one of said one or more frame parts of the forestry machine is located on an inclined work base.

Re claims 18 and 24, Kubota et al. as modified teach wherein said measuring apparatus is arranged configured to measure the inclination (θ) of the work base of the hydraulic or electric work forestry machine in relation to the horizontal plane.

Re claims 19 and 25, Kubota et al. as modified teach wherein said predetermined calculatory torque value (T01’) is defined to correspond with the torque required to keep forestry machine in place. (See Step 110 – Col. 7, lines 48-57)

Re claim 20, Kubota et al. as modified teach wherein said arrangement is configured as the safety measure of the forestry machine. (Col. 1, line 65 – Col. 2, line 3)

Re claims 27 and 28, Kubota et al. as modified teach wherein the brakes (603) are working brakes.

Response to Arguments
Applicant’s arguments with respect to claims 16-20 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWOctober 27, 2022